Case: 19-1133    Document: 98     Page: 1   Filed: 11/20/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    November 20, 2020

                        ERRATA
                  ______________________

                   Appeal No. 2019-1133

                    BIOGEN MA INC.,
                     Plaintiff -Appellee

                             v.

          EMD SERONO, INC., PFIZER INC.,
               Defendants-Appellants

 BAYER HEALTHCARE PHARMACEUTICALS INC.,
 NOVARTIS PHARMACEUTICALS CORPORATION,
               Defendants

                Decided: September 28, 2020
                    Precedential Opinion
                  ______________________

    Please make the following changes:

        On page 8, lines 17–20, change “emphasized that
        whereas the attached carbohydrate groups in na-
        tive IFN-β protein were glycosolated, the attached
        carbohydrate groups in recombinant IFN-β were
        not glycosolated,” to —explained that the glycosyl-
        ation patterns in native IFN-β and recombinant
        IFN-β were different,—.